267 F.2d 319
59-1 USTC  P 9475
Abraham M. SONNABEND et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Abraham M. SONNABEND et al., Respondents.
Nos. 5448, 5449.
United States Court of Appeals First Circuit.
May 21, 1959.

On petitions for review of the decision of the Tax Court of the United States.
John P. Allison, New York City, with whom Stanley W. Herzfeld and Marshall, Bratter, Greene, Allison & Tucker, New York City, on brief, for Abraham M. Sonnabend et al.
Grant W. Wiprud, Attorney, Department of Justice, Washington, D.C., with whom Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Harry Baum, Attorneys, Department of Justice, Washington, D.C., on brief, for Commissioner of Internal Revenue.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
These petitions for review were argued jointly with the petitions in Goodstein v. Commissioner of Internal Revenue, and Commissioner of Internal Revenue v. Goodstein, 1 Cir., 267 F.2d 127, and presented substantially the same questions.  Consequently the decision of the Tax Court is affirmed on the basis of our opinion in the Goodstein cases decided today.